DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted April 28, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Allowable Subject Matter
5.	Claims 1-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-22.
	Independent Claims 1, 12, and 22 recite an electrode or method of forming an electrode wherein the electrode active material comprises pyrolyzed polyimide and polyimide-amide precursor materials wherein each precursor material is pyrolyzed to a different extent, one less than 70% and one greater than 95%.  The closest prior art (cited in parent case with serial number 16/719,692) is Park US PG Publication 2011/0177393 in view of Kinpara US PG Publication 2016/0156024 and Lin US PG Publication 2013/0236784 (see the rejection of the Claims in 16/719,692) that was mailed on 7/23/2020.  These combined references do teach the use of a combination of pyrolyzed carbon precursors to form an electrode but there is no teaching in these (or any) references to pyrolyze one precursor to an extent of 70% or less and to pyrolyze the second precursor to the extent of 95% or more and this limitation does not appear to be obvious for any other reason.  Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1, 12, and 22.  Since Claims 2-11 and 13-21 depend on Claims 1 and 12, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,840,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are as follows, paired with currently pending claims: 
Patented Claim 1. An electrode, the electrode comprising: an active material on a current collector, the active material comprising two or more pyrolyzed carbon precursor materials and an additive, wherein the carbon precursors have been pyrolyzed at a temperature such that a first precursor is 70% or less pyrolyzed and a second precursor is 95% or more pyrolyzed.
Pending Claim 1. An electrode comprising: an active material comprising two or more pyrolyzed carbon precursor materials, wherein the carbon precursors have been pyrolyzed at a temperature such that a first precursor is 70% or less pyrolyzed and a second precursor is 95% or more pyrolyzed. 
Patented Claim 2. The electrode according to claim 1, wherein a battery comprises the electrode.
Pending Claim 2. The electrode according to claim 1, wherein a battery comprises the electrode
Patented Claim 3. The electrode according to claim 1, wherein the carbon precursor materials comprise polyimide (PI) and polyamide-imide (PAI).
Pending Claim 3. The electrode according to claim 1, wherein the carbon precursor materials comprise polyimide (PI) and polyamide-imide (PAI). 
Patented Claim 4.	The electrode according to claim 1, wherein the active material is pyrolyzed at a temperature such that a first carbon precursor material is partially pyrolyzed and a second carbon precursor material is completely pyrolyzed.
Pending Claim 4. The electrode according to claim 1, wherein the active material is pyrolyzed at a temperature such that a first carbon precursor material is partially pyrolyzed and a second carbon precursor material is completely pyrolyzed.

Patented Claim 5. The electrode according to claim 4, wherein a ratio of a Young's modulus of the second carbon precursor material after pyrolysis to that of a Young's modulus of the first carbon precursor after pyrolysis is 5 or more.
Pending Claim 5. The electrode according to claim 4, wherein a ratio of a Young's modulus of the second carbon precursor material after pyrolysis to that of a Young's modulus of the first carbon precursor after pyrolysis is 5 or more. 
Patented Claim 6. The electrode according to claim 1, wherein the carbon precursor materials comprise two or more of PI, PAI, carboxymethyl cellulose (CMC), styrene-butadiene rubber (SBR), polyacrylonitrile (PAN), and sodium alginate.
Pending Claim 6. The electrode according to claim 1, wherein the carbon precursor materials comprise two or more of PI, PAI, carboxymethyl cellulose (CMC), styrene-butadiene rubber (SBR), polyacrylonitrile (PAN), and sodium alginate.
Patented Claim 7. The electrode according to claim 1, wherein the active material comprises silicon constituting at least 50% of weight of a formed anode after pyrolysis.
Pending Claim 7. The electrode according to claim 1, wherein the active material comprises silicon constituting at least 50% of weight of a formed anode after pyrolysis. 
Patented Claim 8. The electrode according to claim 1, wherein the active material comprises silicon constituting up to 97% of weight of a formed electrode after pyrolysis.
Pending Claim 8. The electrode according to claim 1, wherein the active material comprises silicon constituting up to 97% of weight of a formed electrode after pyrolysis. 
Patented Claim 9. The electrode according to claim 1, wherein the current collector comprises copper, nickel, titanium, steel, or aluminum.
Pending Claim 9. The electrode according to claim 1, wherein the active material is on a current collector that comprises copper, nickel, titanium, steel, or aluminum.
Patented Claim 10. The electrode according to claim 1, wherein the active material on the current collector does not crack when wound around a 2 mm diameter rod.
Pending Claim 10. The electrode according to claim 1, wherein the active material on does not crack when wound around a 2 mm diameter rod.
 
Patented Claim 11. The electrode according to claim 1, wherein the additive comprises conductive carbon sources.
Pending Claim 11. The electrode according to claim 1, wherein the active material comprises conductive carbon sources. 
Patented Claim 12. A method comprising: forming an electrode comprising an active material on a current collector, the active material comprising two or more pyrolyzed carbon precursor materials and an additive, wherein the pyrolyzed carbon precursor materials are pyrolyzed at a temperature such that a first precursor is 70% or less pyrolyzed and a second precursor is 95% or more pyrolyzed.
Pending Claim 12. A method comprising: forming an electrode comprising an active material comprising two or more pyrolyzed carbon precursor materials, wherein the pyrolyzed carbon precursor materials are pyrolyzed at a temperature such that a first precursor is 70% or less pyrolyzed and a second precursor is 95% or more pyrolyzed.
Patented Claim 13. The method according to claim 12, wherein a battery comprises the electrode.
Pending Claim 13. The method according to claim 12, wherein a battery comprises the electrode.

Patented Claim 14. The method according to claim 12, wherein the carbon precursor materials comprise polyimide (PI) and polyamide-imide (PAI).
Pending Claim 14. The method according to claim 12, wherein the carbon precursor materials comprise polyimide (PI) and polyamide-imide (PAI).
Patented Claim 15. The method according to claim 12, comprising pyrolyzing the active material at a temperature such that a first carbon precursor material is partially pyrolyzed and a second carbon precursor material is completely pyrolyzed.
Pending Claim 15. The method according to claim 12, comprising pyrolyzing the active material at a temperature such that a first carbon precursor material is partially pyrolyzed and a second carbon precursor material is completely pyrolyzed.
Patented Claim 16. The method according to claim 15, wherein a ratio of a Young's modulus of the second carbon precursor material after pyrolysis to that of a Young's modulus of the first carbon precursor material after pyrolysis is 5 or more.
Pending Claim 16. The method according to claim 15, wherein a ratio of a Young's modulus of the second carbon precursor material after pyrolysis to that of a Young's modulus of the first carbon precursor material after pyrolysis is 5 or more.
Patented Claim 17. The method according to claim 12, wherein the carbon precursor materials comprise two or more of PI, PAI, carboxymethyl cellulose (CMC), styrene-butadiene rubber (SBR), polyacrylonitrile (PAN), and sodium alginate.
Pending Claim 17. The method according to claim 12, wherein the carbon precursor materials comprise two or more of PI, PAI, carboxymethyl cellulose (CMC), styrene-butadiene rubber (SBR), polyacrylonitrile (PAN), and sodium alginate.
Patented Claim 18. The method according to claim 12, wherein the active material comprises silicon constituting at least 50% of weight of a formed anode after pyrolysis.
Pending Claim 18. The method according to claim 12, wherein the active material comprises silicon constituting at least 50% of weight of a formed anode after pyrolysis.
Patented Claim 19. The method according to claim 12, wherein the additive comprises conductive carbon sources.
Pending Claim 19. The method according to claim 12, wherein the active material comprises conductive carbon sources.
Patented Claim 20. The method according to claim 12, wherein the current collector comprises copper, nickel, titanium, steel, or aluminum.
Pending Claim 20. The method according to claim 12, wherein the active material is on a current collector that comprises copper, nickel, titanium, steel, or aluminum.
Patented Claim 21. The method according to claim 12, wherein the active material on the current collector does not crack when wound around a 2 mm diameter rod.
Pending Claim 21. The method according to claim 12, wherein the active material does not crack when wound around a 2 mm diameter rod.
Patented Claim 22. An electrode, the electrode comprising: an active material on a current collector, the active material comprising pyrolyzed polyimide (PI) and polyamide-imide (PAI) carbon precursor materials and an additive, wherein the PI is pyrolyzed less than 70% and the PAI is pyrolyzed more than 95%.
Pending Claim 22. An electrode, the electrode comprising: an active material comprising pyrolyzed polyimide (PI) and polyamide-imide (PAI) carbon precursor materials and an additive, wherein the PI is pyrolyzed less than 70% and the PAI is pyrolyzed more than 95%..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729